951 F.2d 1324
293 U.S.App.D.C. 57
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SIMONS & SIMONS, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 91-1100.
United States Court of Appeals, District of Columbia Circuit.
Dec. 4, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of intervenor Columbia Gas Transmission Corporation's motion to transfer, the response of the Federal Energy Regulatory Commission in support of the motion to transfer and its motion to hold in abeyance the filing of the certificate of record, the answer of petitioner Simons and Simons in opposition to Columbia Gas Transmission Corporation's motion to transfer, and the reply of Columbia Gas Transmission Corporation thereto, it is


2
ORDERED that the motion to transfer be granted.   A court having venue may exercise its inherent discretionary power to transfer a proceeding to another circuit in the interests of justice and sound judicial administration.   See Eastern Air Lines Inc. v. Civil Aeronautics Board, 354 F.2d 507, 510 (D.C.Cir.1965).   Since the Third Circuit is familiar with the background of the underlying action through review of related proceedings, transfer to the Third Circuit is appropriate.   Id.  It is


3
FURTHER ORDERED that the motion to hold in abeyance the filing of the certificate of record be granted.


4
The Clerk is directed to transmit the original file and a certified copy of this order to the United States Court of Appeals for the Third Circuit.